STATE OF DELAWARE CERTIFICATE OF CONVERSION FROM A NON-DELAWARE CORPORATION TO A DELAWARE CORPORATION PURSUANT TO SECTION DELAWARE GENERAL CORPORATION LAW 1.) The jurisdiction where the Non-Delaware Corporation first formed is State of Colorado . 2.) The jurisdiction immediately prior to filing this Certificate is Colorado. 3.) The date the Non-Delaware Corporation first formed is May 6, 1983. 4.) The name of the Non-Delaware Corporation immediately prior to filing this Certificate is COGNIGEN NETWORKS, INC. 5.) The name of the Corporation as set forth in the Certificate of Incorporation is Bayhill Capital Corporation . IN WITNESS WHEREOF, the undersigned being duly authorized to sign on behalf of the converting Non-Delaware Corporation have executed this Certificate on the day of, A.D.. By: Name: Print or Type Title: Print or Type
